 

Natural Way of LA, Matthew Cohen Agreement with OSL Holdings, Inc.

 

Natural Way of LA (NW) agrees to participate as a merchant in Equality
Rewards(ER) for a minimum of 12 months and agrees not to utilize or offer any
other reward program during that time period. The additional terms of the
participation will be those contained on the Equality Rewards website, including
that no upfront fees will be charged by Equality Rewards. NW agrees to accept
Equality Rewards dollars for a minimum of 20% of patient purchases.

 

Agreed to:

 

/s/ Matthew Cohen Dated, March 6, 2014 Matthew Cohen, Proprieter  



 



 

 

 